Citation Nr: 1730229	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  11-34 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from October 1981 to October 1985, and 8 days of active duty for training (ACDUTRA) from April 24, 2006 through May 1, 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for a lumbar spine disorder.  The Veteran timely appealed that decision.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in July 2016; a transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disorder pre-existed his period of ACDUTRA service in April and May 2006, he was not examined prior to that period of ACDUTRA service.  

3.  The Veteran's lumbar spine disorder did not have onset during a period of active service and was not chronically worsened beyond its natural progression by his period of ACDUTRA service in April and May 2006.  


CONCLUSION OF LAW

The criteria for establishing service connection for a lumbar spine disorder have not all been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With respect to the Veteran's service connection claim for a lumbar spine disorder herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§  1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, to establish a right to compensation there must be competent evidence of (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

It follows that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA), or from injury incurred or aggravated while performing inactive duty for training (INACDUTRA/IDT).  38 U.S.C.A. §§ 101(24), 106, 1131. 

ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  INACDUTRA/IDT is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  Id.  Active service also includes authorized travel to or from such duty or service.  38 U.S.C.A. § 106(d); 38 C.F.R. § 3.6(e).

In summary, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA/IDT, there must be evidence that the Veteran became disabled as a result of a disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA or INACDUTRA/IDT.  See 38 U.S.C.A. §§ 101(2), (22), (24); 38 C.F.R. § 3.6(a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA/IDT would not qualify as "active military, naval, or air service," and the Veteran would not qualify as a "veteran" for that period of ACDUTRA or INACDUTRA/IDT service alone.  38 U.S.C. § 101(2), (24); see Acciola, 22 Vet. App. at 324.

Generally, no presumptions (including the presumptions of soundness, aggravation, or for certain chronic diseases) attach to periods of ACDUTRA and INACDUTRA/IDT unless "veteran" status has been established.  See Paulson, 7 Vet. App. at 470.  As to the presumption of soundness, it does not apply to a claimant who had only ACDUTRA service and who is not otherwise a veteran.  Id.  Even for veterans who have achieved "veteran" status through a prior period of active service and now claim a disability incurred only during a later period of ACDUTRA, the presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders."  Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  In other words, there must be an entrance examination prior to the period of ACDUTRA (or INACDUTRA/IDT) in which the veteran claims the disease or injury occurred; otherwise, the presumption of soundness does not attach.  Id. at 45-46.  Moreover, if the claimant has not achieved "veteran" status through a prior period of service, then the presumption of soundness does not attach to a period of ACDUTRA (or INACDUTRA/IDT), no matter if an examination occurred prior to the period of ACDUTRA (or INACDUTRA/IDT).  Id.


With respect to a claim for aggravation of a preexisting condition during a period of ACDUTRA or INACDUTRA/IDT, in order for a claimant to establish "veteran" status, the claimant must demonstrate both elements of aggravation: (1) that the preexisting disability chronically worsened in service; and, (2) that such worsening was beyond the natural progression of the disease (i.e., such worsening was caused by service).  See Donnellan, 24 Vet. App. at 174.  In such instances, the claimant is not entitled to the presumption of aggravation ( a presumption whereby aggravation is presumed if chronic worsening of the disability is shown but can be rebutted by a showing that the worsening was due to the natural progress of the disease).  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The standard of proof for the claimant is the "benefit of the doubt" standard; thus, the claimant must only show that there is an approximate balance of positive and negative evidence to prevail on this matter.  See Donnellan, 24 Vet. App. at 174.  There is no shifting burden to VA as there is when the presumptions of soundness and aggravation apply.  See Id. at 175.  It is noted that the Veteran has no other disability for which service connection has been established based on the period of ACDUTRA of interest in this case.  Hence, the exceptions regarding availability of the presumption of aggravation specified in Hill v. McDonald, 28 Vet. App. 243, 246 (2016), do not apply in this case.  

On appeal, the Veteran asserts that his lumbar spine disorder was aggravated by his period of ACDUTRA in April and May 2006.  In his July 2016 hearing, the Veteran specifically testified that he had a lumbar spine injury-a bulging disc-prior to his period of ACDUTRA.  The Veteran further testified he had been examined by his private physician, Dr. T.A.W., four days prior to his period of ACDUTRA, although he was not examined prior to his period of ACDUTRA service in April and May 2006.  However, the Veteran did state that he made the military aware of his lumbar spine injury in April 2006, when he reported for his period of ACDUTRA; the Veteran stated that the medical officials told him he could perform his period of ACDUTRA.

The Veteran further testified that he spent 10-12 hours a day of prolonged standing performing checkpoint security at an airshow for civilians for his 8-day period of ACDUTRA; he denied any heavy lifting, but rather indicated that he was checking identification and other general security duties during that period of service.  The Veteran further reported that at the end of the days, he would not be able to bend over or untie his shoes; he reported that he had to have his roommate help him undress due to his back pain.  The Veteran stated that, prior to his period of service, he did not have any mobility problems and his private physician had only discussed therapy or epidural blocks as options for treatment; the Veteran denied having ever discussed surgery as a treatment option with Dr. T.A.W., prior to his period of military service in April and May 2006.  

Following his release from ACDUTRA, the Veteran testified that his back was very painful and that he called his private physician immediately after leaving the base; within 8 days of completion of his period of ACDUTRA, he had lumbar spine surgery.  The Veteran further stated during his hearing that after the surgery, he was fine for 9 years until he re-injured his lumbar spine in the same spot as his surgery while lifting weights in 2015.  The Veteran made substantially similar statements and arguments in his May 2010 notice of disagreement and December 2011 substantive appeal, VA Form 9.  

In support of his statements and testimony, the Veteran submitted an August 2010 statement from his fellow servicemember, J.H., who was his roommate during the April and May 2006 period of ACDUTRA.  J.H. stated that he witnessed the Veteran tell the military officials during check-in that he had a lumbar spine issue, and that the medical staff allowed him to work the airshow.  J.H. further indicated that the TAR Chief allowed the TAR members to take breaks and walk around/sit during their period of service, but that the Reservists were not allowed to leave their assigned posts throughout their period of service; Reservists-including the Veteran and himself-were made to stand at their post for 14 hours a day, and sometimes longer, during that period of ACDUTRA service.  J.H. stated that they were on their feet the entire time and that their feet were very sore; the Reservists were often forgotten and not checked in on by the TAR Chief or his assistant.  He indicated that at the end of each day, he and the Veteran would return to their hotel room to relax and try to stay off their feet.  He further indicated that the Veteran complained of back pains and sore feet during that period of service; he further stated that the Veteran was not able to bend over and untie his boots or kick off his boots, and every night he had to assist the Veteran with removing his boots.  He also had to assist the Veteran the next morning with putting his boots back on.  J.H. stated that the Veteran did advise his supervisors of his complaints during that period of service although they did not assist him with complications.  After that period of service, J.H. stated that the Veteran telephoned him 2 days later to inform him that he would be undergoing surgery because his back injury had worsened during that period of ACDUTRA.  

Turning to the Veteran's service treatment records, those records do not demonstrate any complaints of, treatment for, or diagnosis of any lumbar spine disorder during his period of active service from 1981 to 1985; in his September 1985 separation examination, the Veteran's lumbar spine was noted as normal.  The Veteran's Reservist records reveal that in March 1992, October 1997 and August 2002 periodic examinations, his lumbar spine was normal, and he denied any recurrent back pain or any back problem during his reports of medical history during those examinations.  

Prior to his period of ACDUTRA in April and May 2006, the Veteran sought treatment with his private physician, Dr. T.A.W., on April 21, 2006.  The Veteran sought treatment for back and leg pain; he reported that he originally injured his back playing golf in September 2005 and experienced acute onset of left-sided back pain extending down his left posterior thigh and calf.  He reported no symptomatology on the right side or any symptomatology prior to his golf injury; he also denied any focal weakness or incontinence at that time.  His pain was worse with activity, although he had been able to work in his regular position as a police officer.  He treated his condition with some anti-inflammatories and reported that his symptoms were essentially unchanged since his golf injury.  

On examination, the Veteran's back revealed mild left paravertebral tenderness.  Straight leg raising was positive on the left at 40 degrees, negative on the right.  Neurological examination noted that his strength was intact and his sensory examination was normal; his reflexes were diminished but symmetric.  His gait was steady.  Dr. T.A.W. noted that Magnetic Resonating Imaging (MRI) scans showed a focal disc herniation at the L5-S1 on the left, displacing the left S1 nerve root.  He was diagnosed with persistent lumbar radiculopathy secondary to a left disc herniation at L5-S1.  Dr. T.A.W. noted that he discussed the options with the Veteran, which, he explained, would include continued observation versus epidural blocks versus surgery.  The Veteran indicated to Dr. T.A.W. that he would like to take some time to consider it, and Dr. T.A.W. noted that he would wait to hear back from the Veteran.  

On April 25, 2006, the Veteran signed an Authorization for Disclosure of Medical or Dental Information, Form DD-2870, indicating that he was being treated for a compressed nerve of the lumbar spine with radiation to his left leg by his private physician, Dr. T.A.W.  

The Veteran's service records do not document or demonstrate any further complaints or treatment respecting his lumbar spine disorder during his 8 days of ACDUTRA in April and May 2006.  

After May 1, 2006, the Veteran's service records document that he underwent a L5-S1 laminectomy on May 9, 2006-eight days after his release from ACDUTRA.  The records further demonstrate that in May 2006, following the surgery, the Veteran was placed in a temporary physically not qualified (TPNQ) status due to his lumbar spine procedure and he was unable to return to duty for at least 3 months.  Those records include May 2006 and July 2006 records from Dr. T.A.W. noting the Veteran's inability to participate in fitness testing and his restriction to lifting greater than 30 pounds, respectively.  He was able to return to full duty in October 2006.  

In a November 2008 letter, Dr. T.A.W. indicated that the Veteran had been his patient since early 2006, at which time he was experiencing some back and leg pain and underwent an MRI scan that demonstrated a ruptured lumbar disc.  Dr. T.A.W. noted his symptoms were reasonably stable.  However, the Veteran was on active duty with the military at a Blue Angels show in April 2006, when he was in full gear approximately 14 hours a day with no relief for the 8-day duration of his service.  Dr. T.A.W. noted that the Veteran "experienced marked worsening of his back and leg pain during the course" of his service, and as soon as he completed his period of service on May 1, 2006, the Veteran was seen by Dr. T.A.W. "because his pain was unable to be controlled medically."  He noted that the Veteran underwent disc surgery on May 9, 2006, and that it was his opinion that the "cause of [the Veteran's] lumbar disc surgery was the exacerbation that he experienced during this active duty mission."  

The record additionally contains treatment records from August 2016 from Dr. T.A.W., in which the Veteran sought treatment for increased lumbar spine symptomatology.  In an August 2016 letter, Dr. T.A.W. noted that the Veteran was status post lumbar disc surgery in 2006 "resulting from a service-related injury."  It was Dr. T.A.W.'s further opinion that the Veteran's current lumbar spine symptomatology was directly related to the injury and subsequent surgery in 2006.  

The Board requested a Veterans Hospital Administration (VHA) medical opinion and such was obtained in April 2017.  The April 2017 examiner noted that he reviewed the Veteran's claims file, including the Veteran's service treatment records and Dr. T.A.W.'s April 21, 2006, examination of the Veteran.  The examiner further noted that there was no evidence of injury or complaint during the Veteran's period of subsequent ACDUTRA service in April and May 2006; he specifically noted that there was no objective evidence in the medical records to suggest aggravation (e.g., no evidence of sudden focal weakness, incontinence (bladder problems), constipation (bowel problems), or muscle atrophy).  The April 2017 examiner further noted that there was no evidence from Dr. T.A.W. after release from ACDUTRA and before surgery that would allow for comparison of the Veteran's lumbar spine disorder.  The examiner additionally noted the Veteran's roommate's statement.  

Based on the evidence of record, the examiner opined that the Veteran's lumbar spine disorder was less likely than not due to the Veteran's ACDUTRA period of service or that a chronic worsening occurred during that period of service.  The examiner noted that the Veteran's condition was "diagnosed" three days prior to his period of ACDUTRA and that during his period of ACDUTRA there was no evidence of an injury or complaint respecting the Veteran's lumbar spine.  The examiner again noted there was no evidence to suggest aggravation in the medical records.  Following surgery in August 2006, the examiner noted that Dr. T.A.W.'s examination of the Veteran's lumbar spine was unremarkable, including reflexes being globally absent and symmetrical; the Veteran also denied any focal leg weakness or incontinence.  The examiner therefore concluded that after reviewing all of the medical records in the claims file, including the physical examination provided by Dr. T.A.W., and review of the medical literature, there was 

no OBJECTIVE evidence to suggest A DIRECT NEXUS OF CASUALITY BETWEEN the period of ACDUTRA and chronic worsening of his lower back injury.  The Veteran's pre-existing low back condition was not aggravated by events in service, but rather it progressed due to age, occupation, and body habitus.  The course of time over which the Veteran's low back pain progressed was entirely consistent with the natural progression of aging process per peer-reviewed medical literature.  

The April 2017 examiner further opined that the Veteran's current lumbar spine disorder was not the result of any aggravation and resulting surgery.  Importantly, the examiner noted that one of the treatment options for the Veteran's lumbar spine condition was surgery, as noted in the April 21, 2006 treatment record that noted his lumbar spine disorder 3 days prior to his period of service.  The examiner further stated that actual aggravation seen in the 2016 lumbar spine MRI would also be considered part of the normal aging process.  "There is significant evidence [i]n medical literatures to support the fact that disc desiccations at L5-S1 and facet arthropathy (bilaterally) can be consider[ed] part of [the] normal aging process in patients older than 40 years old."  He further noted the findings by Dr. T.A.W. in August 2006, then stated, "Peer-reviewed medical literature reports that current low back disability is most likely than not associated with an increase in age, obesity, occupations requiring standing or walking for extended periods of time, or carrying heavy loads (Veteran is a State Trooper/Policeman)."  He also noted the findings from the 2016 lumbar spine MRI, before concluding that the Veteran's "current disability due to lumbar spine condition is a chronic condition (persistent chronic low back pain) that tends to progressively worsen over time with the natural aging process and/or due to repetitive injury."

Based on the foregoing evidence, the Board finds that service connection for residuals of a L5-S1 laminectomy-the Veteran's current lumbar spine disorder-is not warranted.  

In this case, although the Veteran has a current disability of the lumbar spine, the evidence does not demonstrate that there is any injury or event during military service on which to predicate a claim of service connection for a lumbar spine disability during his period of active duty or any other period of ACDUTRA or INACDUTRA/IDT prior to April and May 2006, or during the April and May 2006 ACDUTRA period of service.  Accordingly, the Board must deny service connection for a lumbar spine disability as directly related to any period of the Veteran's period of active.  See 38 C.F.R. § 3.303.  

Turning to the Veteran's contentions, the Board notes that the Veteran is shown to have 8 days of ACDUTRA from April 24 to May 1, 2006.  The Veteran is not, however, shown to have had an examination prior to this period of ACDUTRA, despite having "Veteran" status due to his prior period of active duty service.  Consequently, the presumption of soundness is not due to the Veteran in this case.  See Smith, supra.  

The evidence of record demonstrates that the Veteran's lumbar spine disorder began in September 2005 following a golf injury.  The Veteran participated in a private examination of his lumbar spine disorder 3 days prior to his period of ACDUTRA on April 21, 2006, where a herniated L5-S1 disc and lumbar radiculopathy was diagnosed.  The evidence therefore demonstrates that the Veteran's lumbar spine disorder pre-existed his period of service and was not due to any injury during that period of ACDUTRA.  

The Veteran's lumbar spine was noted to be relatively stable prior to his period of ACDUTRA; however, although he was able to participate in his job, he still had back pain and radicular symptomatology.  Dr. T.A.W. gave the Veteran the options of continued observation, having epidural blocks, or proceeding with surgery in order to treat his lumbar spine disorder; the Veteran replied that he needed some time to think about it.  Then, he participated in 8 days of ACDUTRA.  

Insofar as the Veteran indicated in his statements that surgery was not an option for treatment prior to his period of ACDUTRA, the Board notes that those statements are inaccurate, particularly in light of the April 21, 2006 treatment record, where Dr. T.A.W. specifically indicated that they discussed surgery as an option.  

The Board notes that the Veteran and J.H.'s statements appear to indicate that the Veteran's lumbar spine disorder was chronically worsened beyond the normal progression of that disease by his period of ACDUTRA, which included prolonged standing.  Insofar as the Veteran and J.H. have attempted to provide medical opinions regarding aggravation, the Board finds those statements to be not competent.  This is because whether there was a chronic worsening, as exposed to a temporary flare-up of symptoms, is a complex question under the facts of this case and addressing that question requires medical expertise which neither the Veteran nor J.H. have demonstrated.  

Furthermore, as to the issue of whether there was an increase in the Veteran's symptomatology beyond the normal progression of his lumbar spine disease due to his period of ACDUTRA, the Board notes that significantly there is no evidence of record from May 2, 2006 through May 9, 2006-the period after release from ACDUTRA and prior to his surgery-regarding the severity of the Veteran's lumbar spine disorder such that his condition prior to and subsequent to his period of ACDUTRA can be compared.  

Rather, the only competent evidence regarding whether aggravation occurred as a result of the Veteran's ACDUTRA period is Dr. T.A.W.'s November 2008 letter and the April 2017 examiner's opinion.  The Board finds that Dr. T.A.W.'s November 2008 is less probative than the April 2017 examiner's opinion.  

Specifically, Dr. T.A.W. indicated in that letter that the Veteran "experienced marked worsening of his back and leg pain" and because of his pain could not be controlled medically, the Veteran underwent surgery.  

The Board finds that these statements by Dr. T.A.W. are not supported by the record.  First, the Board questions whether the Veteran's surgery was because he was not able to control his pain medically, as there is no evidence of record to demonstrate what steps, if any, were taken to treat any exacerbation of pain and symptomatology other than surgery.  

Nor is there any evidence to support that the "exacerbation" of symptomatology following May 1, 2006, was a permanent increase in symptomatology, as opposed to a temporary flare-up of symptomatology.  Although it appears that the Veteran's pain may well have increased following his period of ACDUTRA, Dr. T.A.W. does not indicate whether such an increase was due to the normal progression of that disease, nor does he appear to contemplate that such increased pain was anything other than a temporary flare-up of symptomatology that left the Veteran no worse than prior to his period of ACDUTRA service.  Complicating this analysis, as noted above, is the lack of any medical evidence to compare the Veteran's post-service condition to his pre-service condition.  

Finally, Dr. T.A.W.'s November 2008 letter does not discuss his own examination of the Veteran in April 2006 and the other evidence of record in order to provide support that the surgery was due to an exacerbation of pain that could not be controlled medically.  The Board further notes that Dr. T.A.W. does not discuss any medical evidence on which he is basing his opinion that the ACDUTRA service, particularly the prolonged standing therein, permanently worsened his condition.  In other words, Dr. T.A.W.'s opinion is entirely conclusory in nature without any supporting rationale.

Instead, it appears that the Veteran experienced pain during military service and availed himself immediately after release from service of Dr. T.A.W.'s offer to treat his condition through surgery.  This would not represent evidence of aggravation, however, as surgery as a treatment option was available to the Veteran prior to his period of ACDUTRA.  

Again, there is no evidence-a fact that was very significant in the April 2017 examiner's opinion-to demonstrate that the Veteran's increase in symptomatology was more than the normal progression of that disease, a fact that the law requires that the Veteran proffer in this case.  The Board finds the fact that no evidence of the Veteran's condition from May 2, 2006 through May 9, 2006, has been provided-in order to substantiate his claim that his condition was permanently worsened beyond the normal progression of his disease by his military service-to be highly significant in this case.  Such evidence is essential in ascertaining this issue, and the Veteran has not provided it in this case.  

In conclusion, it is the Veteran's burden to show both a chronic worsening of his preexisting lumbar spine disorder during the period of ACDUTRA and that any such worsening was due to the ACDUTRA.  This has not been shown by an equipoise of or greater evidentiary standard.  The Veteran has not described any specific injury or trauma of the lumbar spine that occurred during his period of ACDUTRA in April and May 2006.  Rather, the Veteran has asserted that his pre-existing lumbar spine disorder was worsened as a result of his ACDUTRA service.  However, the evidence of record preponderates against aggravation of his lumbar spine disorder by his ACDUTRA.  Accordingly, the appeal must be denied.  However, as the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  


ORDER

Service connection for a lumbar spine disorder is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


